Title: From Abigail Smith Adams to Harriet Welsh, 24 February 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



My dear Harriet
Quincy Febry 24th 1815

It was not untill after Susan returnd last evening, that I received your Letter of Saturdays date, oweing to the Severity of the Storm, we neither got our Saturdays, Patriot, nor yet our Wednesdays altho we Sent to the office for it. accordingly I never Saw the extract; we never wanted to see the papers more than last week, and never were more dissappointed. the news of Peace seemd to distract the mind. when I get the Letter which I mentiond to you I will give you the extract in confidence. there are many difficult points to Settle, which if they had been made the Subject of a Treaty would have protracted the War an other year certainly; and perhaps longer, to the loss of many valuable Lives, and great burdens upon the people.
I find they begin to peek at the Treaty, that is to be expected; and by those very people, who were for giving up fisheries and every thing Else to England not long Since. If the Town of Boston had been attacked last Summer; and Sat gen’ll Brooks had defended it as Skillfully, and as Bravely as Gen’ll Jackson has New orleans. what would be their feelings, if the Legislature of N york Should refuse a vote of thanks to him and his Army!!
Oh New England, New England! wouldst thou know, the things, which belong to thy honour & glory
I make you an extract of a Letter from a Member of Congress, a Federilist, and one belonging to what has been calld the Peace Party.
“The inclosed hand Bill will fully inform you of the Success of our Arms at New orleans—I congratulate you most Sincerely on the important Event. there can be no Man so dead, to the Emotions of Benevolence as not to feel a congratulating glow of soul when his country is carried  with Success If there is, I wish not to associate with him, I diseasd the cold unfealing politician, who can laugh to hear a Nation Groan”
I consider the defense of N orleans and the battle fought there; with all its attending circumstances, as reflecting more honour upon our Country, than any since the commencement of the War, upon the land, and the Severest blow Sustaind by Great Britain The Temple of Janus is now closed, and so may it remain, so long as I live.
The president said to day, if I was Ambassador I would make Harriet my Secretary. Remember that, I presume he meant private—
I have to think you for the Sermons, the two last I admire. I have read them more than once; and I regret, that any Root of bitterness should Spring up amongst you. and from what I hear, I fear mr ’s usefullness will be impared. he must Study what is Duty.
now for the Subject of Buisness; the Cloth I like my only fear is that there Should not be enough—I inclose a pattern with a request that you would match it, as near in coulour as you can, and get one yard and quarter for overalls, one Skain Twist 1 doz half of best mettal Buttons, 1 of dark blew Silk, 2 yd half brown holland like that which you got for the president. I intend to Send george to Town to have his coat cut out.
I inclose thirty 5 Dollars. you will be so good as to take Receits, as I must account for the money—I will Send a bag next week. be so good as to get for me 2 yd & half of Sattin Ribbon like that which Susan bought, at Dews 9 pence pr yd
affectionatly your / Friend
A Adams